DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11, recite the limitation “the user equipment" in line 6.  There is insufficient antecedent basis for this limitation in the claims.
Independent claims 1 and 11, recite the limitation “the LAYER 1 functions" in line 8.  Note these functions not implemented in the DU, There is insufficient antecedent basis for this limitation in the claims.
The rest of dependent claims 2-10, and 12-20 are rejected  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on the same reasons, by virtue of their dependencies of independent claims 1, and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2  are rejected under 35 U.S.C. 103 as being unpatentable over NAKATA (US 20220201796 A1) in view of Reddy (US 20210243797 A1).
Regarding claim 1, NAKATA discloses:
A system comprising: 
a distributed unit (DU), the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface ( Fig 3, DU, Fig 8, L1, L2, [0064], [0068], a distributed unit (DU), [0098], L1/L2); 
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from the user equipment using the wireless interface ( Fig 3,  [0089]-[0090], RAN node 100 communicates with one or more UEs via the RUs 300A, 300B, and 300C ) each of the RUs associated with at least one antenna and located remote from the DU and at least one other RU ( Fig 17, [0155],  RU communication unit with antenna), wherein each RU is configured to implement the LAYER 1 functions for the wireless interface that are not implemented in the DU ( [0150]-[0154], RU performing low layer communication); 
wherein the DU and RUs are communicatively coupled to each other over a fronthaul and are configured to communicate over the fronthaul using an O-RAN fronthaul interface (Fig 1, Fig 5, [0064]-[0065], O-RAN, an open fronthaul interface between the O-DU and the O-RU ); and 
wherein management-plane functionality in the system is configured to define a respective transport flow for one or more processing elements using an RU interface (Fig 2, [0066], M-plane, [0101]-[0102], [0224], [0229], transport flow).
NAKATA does not explicitly disclose:
the DU to communicatively couple to a core network; the RU interface that specifies one or more multicast addresses in order to support multicast transmission from the DU to multiple RUs.
However, the teaching of the DU to communicatively couple to a core network; the RU interface that specifies one or more multicast addresses in order to support multicast transmission from the DU to multiple RUs is well known in the art as evidenced by Reddy.
Reddy discloses:
the DU to communicatively couple to a core network ( Fig 5, [0058]-[0059], DU coupled with core network); the RU interface that specifies one or more multicast addresses in order to support multicast transmission from the DU to multiple RUs ( [0075], [0080], [0099], [0102]-[0103], RU with multicast MAC address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Reddy as mentioned above as a modification to NAKATA, such that the combination would allow to apply multicast address, in order to transmit Layer 2 frame to all applicable or “relevant” communications units, (e.g., RU, DU, etc.), and include an ability to existing systems to use a multicast-based communications between the DUs and RUs.
Regarding claim 2,  NAKATA as modified by Reddy discloses  all the features with respect to parent claim 1 as outlined above.
wherein management-plane functionality in the system is configured to define one or more of the following: an alias MAC transport flow for a processing element using an RU interface specified using either a single unicast MAC address or one or more multicast MAC addresses; an Ethernet transport flow for a processing element using an RU interface specified using either a single unicast MAC address or one or more multicast MAC addresses; a multicast Ethernet transport flow for a processing element using an RU interface specified using one or more multicast MAC addresses; and a multicast UDP IP transport flow for a processing element using an RU interface specified using one or more multicast IP addresses ( NAKATA, [0101]-[0104], [0224], transport flow for each RU,eth-flow, MAC address, Reddy, [0080], multicast MAC address).
the combination is obvious for the same reasons applied to the claim 1.

Claims 7, 10, 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over NAKATA (US 20220201796 A1) in view of Reddy (US 20210243797 A1) and NEZOU ( US 20200092881 A1).
Regarding claim 7,  NAKATA as modified by Reddy discloses  all the features with respect to parent claim 1 as outlined above.
wherein each RU is configured, during the capability discovery process, capabilities related to implementing a switched network shared cell configuration (NAKATA, [0277]-[0278], capability of the RU, for configuration, [0089]-[0090], [0204], shared cell with RUs).
NAKATA as modified by Reddy does not explicitly disclose:
advertise capabilities.
However, the teaching of advertise capabilities is well known in the art as evidenced by NEZOU.
NEZOU discloses:
advertise capabilities ( [0172], [0182], [0634], capability information is advertised in a management frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of NEZOU as mentioned above as a modification to NAKATA (modified by Reddy), such that the combination would allow to advertise capability information, in order to perform association procedure.
Regarding claim 10,  NAKATA as modified by Reddy and NEZOU discloses  all the features with respect to parent claim 7 as outlined above.
wherein, during the capability discovery process, each RU is configured  is capable of handling transport flows ( NAKATA, [0101]-[0102], RU configured with transport flows).
Reddy further discloses multicast ([0102]-[0103], a multicast-based communications between the DUs and RUs).
NEZOU further discloses advertise ( [0172], [0182], [0634], capability information is advertised in a management frame).
the combination is obvious for the same reasons applied to the claim 7.
Regarding claim 11, NAKATA discloses:
A system comprising: 
a distributed unit (DU) to communicatively, the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface( Fig 3, DU, Fig 8, L1, L2, [0064], [0068], a distributed unit (DU), [0098], L1/L2); 
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from the user equipment using the wireless interface( Fig 3,  [0089]-[0090], RAN node 100 communicates with one or more UEs via the RUs 300A, 300B, and 300C ), each of the RUs associated with at least one antenna and located remote from the DU and at least one other RU ( Fig 17, [0155],  RU communication unit with antenna), wherein each RU is configured to implement the LAYER 1 functions for the wireless interface that are not implemented in the DU( [0150]-[0154], RU performing low layer communication); 
wherein the DU and RUs are communicatively coupled to each other over a fronthaul and are configured to communicate over the fronthaul using an O-RAN fronthaul interface (Fig 1, Fig 5, [0064]-[0065], O-RAN, an open fronthaul interface between the O-DU and the O-RU ); and 
wherein each RU is configured, during a capability discovery process, capabilities related to implementing a switched network shared cell configuration ( [0277]-[0278], capability of the RU, for configuration, [0089]-[0090], [0204], shared cell with RUs).
NAKATA does not explicitly disclose:
the DU to communicatively couple to a core network;
However, the teaching of the DU to communicatively couple to a core network is well known in the art as evidenced by Reddy.
Reddy discloses:
the DU to communicatively couple to a core network ( Fig 5, [0058]-[0059], DU coupled with core network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Reddy as mentioned above as a modification to NAKATA, such that the combination would allow to include core network, in order to expend communication network with control plane and data plane.
NAKATA as modified by Reddy does not explicitly disclose:
advertise capabilities.
However, the teaching of advertise capabilities is well known in the art as evidenced by NEZOU.
NEZOU discloses:
advertise capabilities ( [0172], [0182], [0634], capability information is advertised in a management frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of NEZOU as mentioned above as a modification to NAKATA (modified by Reddy), such that the combination would allow to advertise capability information, in order to perform association procedure.
Regarding claim 14,  NAKATA as modified by Reddy and NEZOU discloses  all the features with respect to parent claim 10 as outlined above.
wherein, during the capability discovery process, each RU is configured  is capable of handling transport flows ( NAKATA, [0101]-[0102], RU configured with transport flows).
Reddy further discloses multicast ([0102]-[0103], a multicast-based communications between the DUs and RUs).
NEZOU further discloses advertise ( [0172], [0182], [0634], capability information is advertised in a management frame).
the combination is obvious for the same reasons applied to the claim 11.
Regarding claim 15,  NAKATA as modified by Reddy and NEZOU discloses  all the features with respect to parent claim 11 as outlined above.
wherein management-plane functionality in the system is configured to define a respective transport flow for one or more processing elements using an RU interface (NAKATA,  Fig 2, [0066], M-plane, [0101]-[0102], [0224], [0229], transport flow) that specifies one or more multicast addresses in order to support multicast transmission from the DU to multiple RUs ( Reddy, [0075], [0080], [0099], [0102]-[0103], RU with multicast MAC address).
the combination is obvious for the same reasons applied to the claim 11.
Regarding claim 16,  NAKATA as modified by Reddy and NEZOU discloses  all the features with respect to parent claim 15 as outlined above.
wherein management-plane functionality in the system is configured to define one or more of the following: an alias MAC transport flow for a processing element using an RU interface specified using either a single unicast MAC address or one or more multicast MAC addresses; an Ethernet transport flow for a processing element using an RU interface specified using either a single unicast MAC address or one or more multicast MAC addresses; a multicast Ethernet transport flow for a processing element using an RU interface specified using one or more multicast MAC addresses; and a multicast UDP IP transport flow for a processing element using an RU interface specified using one or more multicast IP addresses ( NAKATA, [0101]-[0104], [0224], transport flow for each RU,eth-flow, MAC address, Reddy, [0080], multicast MAC address).
the combination is obvious for the same reasons applied to the claim 11.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over NAKATA (US 20220201796 A1) in view of Reddy (US 20210243797 A1), NEZOU ( US 20200092881 A1) and Ahmed (US 20210385686 A1).
Regarding claims 8 and 12, NAKATA as modified by Reddy and NEZOU discloses  all the features with respect to parent claims 7 and 11 as outlined above.
wherein the DU and RUs are configured to communicate 0- RAN control-plane and user-plane packets (NAKATA, Fig 1, Fig 5, [0064]-[0065], O-RAN, an open fronthaul interface between the O-DU and the O-RU); and wherein, during the capability discovery process, each RU is configured to advertise if the RU is able to process O-RAN control-plane and user-plane packets (NEZOU,  [0277]-[0278], capability of the RU, for configuration, [0089]-[0090], [0204], shared cell with RUs).
Ahmed further discloses:
that include a new O-RAN section extension (Fig 1-2, [0059], [0118]-[0121], Section extension data is additional information attached) , for use in communicating different section data to different RUs ( [0185], [0198], [0220], section extension is used to inform O-RU 105 that the associated C-plane information is non-delay managed or can have different delay parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Ahmed as mentioned above as a modification to NAKATA (modified by Reddy and NEZOU), such that the combination would allow to apply a new section extension, in order to inform O-RU that the associated C-plane information is non-delay managed or can have different delay parameters than the default delay profile, and do better for delay management.

Allowable Subject Matter
Claims 3-6, 9, 13, 17-20 are objected (under condition to resolve 112(b) issue above) to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein the DU and RUs are configured to use a RU mask field included in a packet comprising O-RAN control-plane or user-plane data, wherein the RU mask indicates for each RU if the packet is intended for that RU and where each RU is configured to discard any packet that is not intended for that RU”.
claims 4-6 are objected based on the same reasons by virtue of their dependency of claim 3.
Claim 9 is objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein, during the capability discovery process, each RU is configured to advertise an associated maximum discardable packet parameter indicative of a maximum number of packets that the RU can discard during a given time period”.
Claims 13, 17-20 for the same reasons of claim 9, 3-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461